|N THE UN|TED STATES DlSTR|CT COURT
FOR THE M|DDLE DlSTR|CT 0F PENNSYLVAN|A

R|CHARD CORB|N, : Civi| No. 3:17-cv-334
Petitioner (Judge Mariani)
v. n
J. BALTAZAR,
Respondent
ORDER

AND NOW, this May of Apri|, 2019, upon consideration of the petition for
writ of habeas corpus (Doc. 1), and in accordance with the Court’s I\/|emorandum of the
same date, |T |S HEREBY ORDERED THAT:

1. The petition for writ of habeas corpus is DEN|ED. (Doc. 1).

2. The CIerk of Court is directed to CLOSE this case.

 

 

Rt>bert D.Na’n’ani
United States District Judge

